  Case 2:18-cv-09926-PSG-PLA Document 16 Filed 02/06/19 Page 1 of 1 Page ID #:201

                               UNITED STATES DISTRICT COURT                                    #13 (3/11 HRG OFF)
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 18-9926 PSG (PLAx)                                       Date   February 6, 2019
 Title          Allison Burch v. The Geo Group, Inc., et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           Order GRANTING Plaintiff’s motion for relief from the Local
                                      Rule 23-3 deadline

       Before the Court is Plaintiff’s Allison Burch’s (“Plaintiff”) motion for relief from the
Local Rule 23-3 ninety-day deadline in which to file a motion for class certification, see
Dkt. # 13 (“Mot.”), and a stipulation by the parties to advance the hearing on this motion to
February 11, 2019, see Dkt. # 14.

       The Court has read and considered Plaintiff’s motion for relief from the L.R. 23-3
deadline and concludes that she has shown good cause justifying relief. Accordingly, the Court
GRANTS the motion. The deadline for filing a motion for class certification is VACATED.
The Court will set a new deadline for filing a motion for class certification at the scheduling
conference set for July 1, 2019.

         The stipulation to advance the time for hearing this motion is RENDERED MOOT.

         IT IS SO ORDERED.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 1
